—Appeal from order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about June 5, 1997, which, insofar as appealed from, denied defendant-appellant’s request for further depositions and, in part, for a further bill of particulars, unanimously dismissed, with costs payble to plaintiff, as taken from a nonappealable order.
The subject preliminary conference order is nonappealable (Bork v City of New York, 237 AD2d 218). Were we to consider the merits, we would affirm the denial of the depositions appellant seeks for the reasons stated by the conference court, and affirm the denial of the further bill of particulars appellant seeks, since the matters sought have already been furnished in the original complaint against the other defendants. We have considered appellant’s other claims and find them to be without merit. Concur — Milonas, J. P., Nardelli, Wallach and Andrias, JJ.